—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered October 6, 1998, convicting defendant upon his plea of guilty of the crime of conspiracy in the second degree.
Defendant pleaded guilty to the crime of conspiracy in the second degree as a result of his admitted agreement to participate in what was ultimately an unsuccessful “murder for hire” scheme. As part of the plea negotiations, the only commitment County Court made was to set as a ceiling a sentence of 5 to 15 years in prison. The court ultimately sentenced defendant to an indeterminate term of 4 to 12 years in prison. Defendant now argues that this sentence was harsh and excessive because, inter alia, the People recommended a lesser sentence. Nevertheless, a sentence within permissible statutory ranges will not be disturbed unless extraordinary circumstances exist warranting a modification (see, People v Dolphy, 257 AD2d 681, *683685, lv denied 93 NY2d 872). Here, given defendant’s record, the previous leniency shown to him, and the circumstances of defendant’s conduct in conspiring to take a life and his actions in furtherance of that plan while on probation for an unrelated crime as described in the record, we discern no reason to disturb the sentence imposed in the interest of justice {see, id.).
Cardona, P. J., Mercure, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.